Citation Nr: 1443786	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-44 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from February 1953 to September 1954, to include 
service in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois, that, in pertinent part, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In September 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in January 2013 at which time the claims were denied.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In June 2013 the Court granted a Joint Motion for Remand and returned this matter to the Board for additional development.  

In November 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's claims.  In December 2013, the requested opinion was provided by a clinical audiologist.  The Veteran was provided with a copy of the opinion for review and response.
The case was then remanded by the Board in March 2014.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year. 

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in August 2007 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in March 2014 in order to provide the Veteran with a Supplemental Statement of the Case.  This was accomplished in August 2014.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as organic diseases of the 
nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Before service connection may be granted for hearing loss, that loss must be of a 
particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran's service treatment records are negative for any treatment for or findings suggestive of a chronic hearing disability of either ear.  The record reflects that on pre-induction examination in March 1952 and when he was discharged from service in December 1954, a whisper test was given to the Veteran as a means of testing his hearing.  However, a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385 (2014), in that these results are inaccurate to determine the presence of high frequency hearing loss.  Particularly in light of Hensley, these examinations are without probative value.  The remaining service treatment records are negative for any complaints involving hearing loss or treatment for any condition related to hearing.  Those same records are also devoid of any complaints involving ringing of the ears or a diagnosis thereof. 

Approximately 53 years later in June 2007, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss and tinnitus.  Following his claim for benefits, available medical treatment records were obtained and included in the claims file.  Among these records was a November 1992 report from a brain magnetic resonance imaging (MRI) study, which documented a history of hearing loss left ear, rule out acoustic.  Other records from the early 1990's suggesting the presence of hearing loss include a user's manual for a hearing aid and service contact information for a New Hope Hearing Center dated in October 1994.  

Thereafter, hearing problems were medically documented in June 2002, when the Veteran sought initial VA treatment, with the notation that the Veteran was hard of hearing.  VA treatment records from 2002 to 2004 include notations of partial hearing loss in the report of medical history and/or problem lists.  In June 2005, a VA audiological consult revealed the Veteran had a history of sudden onset of hearing loss in his left ear beginning in the early 1990's, with a history also of his sister and brother in law also having a similar history of sudden onset of hearing loss in one ear.  The Veteran also noted a high incidence of one sided hearing loss in his hometown.  The Veteran reported that the sudden onset of left sided hearing loss was preceded by tinnitus.  MRI scans and hearing tests revealed hearing loss of idiopathic origin with no MRI evidence of retrococlear involvement.  He reported buying hearing aids about five years earlier and also reported high frequency hearing loss in his right ear.  He also had bilateral tinnitus.  An occupational history of noise exposure in construction/masonry was reported.  Results of audiometric testing revealed mild to moderately severe sensorineural hearing loss in the right ear from 1500 to 1800 Hertz and profound hearing loss in the left ear (dead ear).  Plans to obtain new hearing aids were discussed.  

A June 2005 private ear clinic record documented complaints of no hearing in the left ear and high tone loss in the right ear.  This report was based on the Veteran's reported history, not substantiated by medical records or other documents.  This reported him as having a complete loss of hearing in his left ear which came on gradually without apparent cause.  There also was a moderate high tone nerve type hearing loss in the right ear with poor understanding of words.  There was no evidence of Meniere's disease based on normal ear pressure shown on electrocochleography.  Additionally there was a history of normal MRI in 1990 and 2000 with no tumor or other cause of hearing loss in the left ear was found.  

A November 2005 VA psychiatry record noted the Veteran to be working construction with hearing problems due to loud noise.  A notation from the Veteran's private medical provider for hearing problems described having seen the Veteran for hearing examination in January 2006 with a moderate sensorineural hearing loss shown in the right ear and profound hearing loss in the left ear.  This medical provider was unaware of any hearing loss prior to this, but it did show all the signs and symptoms of possible noise induced hearing loss.  The noise exposure could also be a contributing factor to the ringing in his ears (tinnitus).  Tinnitus was described as quite common in sensorineural hearing loss.  

The Veteran underwent a VA audiological examination in January 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
60
65
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and zero percent in the left ear.  Tinnitus was present, bilaterally, and had been for a long time.  It was described as a constant high pitched ringing or humming.  

The examiner reviewed the evidence in the claims file and obtained history of the Veteran's hearing loss.  The unremarkable findings in the service treatment records were noted.  His military noise exposure history included working in an ordinance company handling ammunition.  His occupational and recreational noise exposure included working in housing construction and hunting on a minimal basis in the past.  He had not fired a gun for several years.  His medical history was unremarkable for any ear surgery or infections.  The onset of hearing loss in the left ear in 1992 of unknown etiology was noted. 

Following review of the evidence and conducting the audiological testing, the examiner concluded that the Veteran's hearing loss was not related to his military service and any noise exposure he might have endured.  The examiner also found that the appellant's tinnitus was not related or caused by his military service.  In concluding, the examiner deduced that neither disorder was attributable to any type of noise exposure that the appellant may have experienced while on active duty.  The examiner pointed out the normal hearing sensitivities shown on discharge from service in the whispered voice test, as well as the fact that his hearing loss in the left ear in the 1990's was of unknown etiology and sudden onset.  He was noted also to have worked in a great deal of noise while working in housing construction.  His right ear hearing loss was not such that they would be looking at a combination of presbycusis.  Again the fact that his hearing scored 15/15 on discharge indicated to this examiner that it was less likely than not that the hearing loss and tinnitus were related to military noise exposure.

A June 2009 VA audiology note revealed that the Veteran was concerned about why his claim was denied.  The findings from the January 2008 VA examination were discussed, with the fact that the claims file contained a normal whispered voice on discharge as a basis for denial.  It was at this time that the Veteran reported to medical personnel that no type of testing had been done on separation from service.  The audiologist recommended the Veteran contact his representative and file an appeal.

Subsequent VA medical treatment records from 2009 through 2012 address the continued issues of hearing loss with the need for hearing aids, and detailed the maintenance of the hearing aids therein.  These records did not provide further discussion as to the etiology of the Veteran's continued hearing loss and tinnitus disabilities.  They do reflect that he continued to work in construction through 2011.  

A VA medical expert opinion dated in December 2013 concludes that it was less likely than not that the Veteran's hearing loss was service connected due to his military service.  The medical expert explained that the Veteran had normal whispered voice hearing tests both entering and exiting the service.  Although the whispered voice test was known for not being sensitive to picking up high frequency hearing losses, the Veteran did not complain of any hearing loss or ear related problems at time of discharge.  The Veteran did not complain of any hearing loss or ear related problems when filing for compensation for dental work in 1955.  This first known hearing test to be conducted after the Veteran was 

discharged from the service was in the early 1990s approximately 35 to 40 years post service.  Therefore, there is no continuity of complaint.  The Veteran was said to have contended in the past that the profound hearing loss in the left ear was due to his having to fire the M1 rifle left handed due to the fact that he had poor vision in his right eye.  Unfortunately, this was said to not be true.  Studies have repeatedly shown that it was the opposite ear that would sustain more loss due to higher noise levels from the muzzle blast due to a "head shadow" effect - essentially the head reduces the sound level opposite of the side of the muzzle of the firearm (i.e. a
person firing a weapon left handed would sustain more hearing loss over time in the right ear versus the left ear because the right ear is closer to the muzzle and is more exposed).  The Veteran having fired the weapon left handed should have a greater loss in the right ear not the left.  The hearing tests conducted in the past do not bear this out.  The tests had shown that the greater hearing loss was in the left ear not the right.  The medical expert concluded that it was more likely that the Veteran's profound hearing loss in the left ear was due to a viral infection or some other factor and not related to his noise exposure from service.  It was more likely than not that the Veteran's hearing loss was due to a combination of factors: his civilian
occupational noise exposure, his recreational firearm use, genetics, and/or the aging process.  The Veteran contends that his work did not expose him to high levels of noise.  The examiner added that this was purely a subjective opinion being made by the Veteran, and that the construction field had been well documented to have
high noise levels associated with it and it was more likely that the levels that he worked around were loud enough to cause hearing loss over time.

With regard to the issue of service connection for tinnitus, the medical expert also concluded that it was less likely than not that the Veteran s tinnitus was related to active service.  The medical expert explained that the Veteran had normal whispered voice test both entering and exiting service.  He did not complain of any
tinnitus while in service or at the time of discharge.  He did not complain of any tinnitus or ear related problems when seeking compensation for dental work in 1955.  The first known complaint of tinnitus was documented in the early 1990s, approximately 35 to 40 years after discharge from service, therefore, there was no continuity of complaint.  The medical expert concluded that it was more likely than not that the tinnitus was related to his civilian occupational noise exposure
(i.e. construction field), his recreational firearm use, and/or due to some other unknown causal factor (i.e. possible viral infection left ear) and was not related to his military service.

Having carefully considered the evidence of record, the Board must conclude that service connection for bilateral hearing loss and tinnitus is not warranted.  A review of the Veteran's treatment records does show complaints involving tinnitus and bilateral hearing loss.  However, those same records do not attribute either disability or disorder to the appellant's military service.  More specifically the January 2008 VA examination and the December 2013 expert medical opinion each determined that it was less likely than not that the hearing loss and tinnitus were not incurred in, nor due to any incident in service.  Rationale was provided for each opinion.  The service treatment records establish that the Veteran did not seek medical evaluation for hearing loss or tinnitus during active duty.  Other medical evidence does not contradict the findings of this VA examination, but tend to suggest that the hearing loss and tinnitus are of alternate etiology.

The Board recognizes that noise exposure was suggested as the possible cause of the Veteran's hearing loss in the January 2006 record from a private medical provider addressing hearing problems.  This January 2006 record, a June 2005 VA audiological consult and a November 2005 VA psychiatric record all obtained a history from the Veteran of noise exposure reported to be occupational from construction.  Later, he denied occupational noise exposure in his written lay statements and hearing testimony, thereby contradicting himself.   

The Veteran has also indicated that he did not seek medical treatment for hearing loss while he was on active duty and it was not until many years after he was discharged that he actually brought forth the assertion that he believed that his bilateral hearing loss, along with his tinnitus, was caused by or the result of his military service.  This establishes that there is no objective evidence that the appellant manifested hearing loss disability, as defined for VA purposes, within one year following service separation.  Thus, service connection on the basis of a presumption of service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2014).
The only evidence favorable to the Veteran's contention that he incurred chronic hearing loss during service is the lay evidence provided by him.  The Veteran has also claimed that his current tinnitus must have been caused by acoustic trauma he experienced while on active duty.  He has provided written statements, including his own contentions and those from fellow service members, and has also testified at his September 2012 hearing regarding his acoustic trauma and symptoms therein.  

Essentially he attributed his hearing loss to noise from firing an M1 rifle during training, and indicated that due to a weak right eye (of which he provided medical documentation), he was forced to fire left-handed, which exposed his left ear to more acoustic trauma.  He also reported noise from engineering training which included exposure to sounds from explosives.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) does show that his most significant duty assignment was in an Ordnance Ammunition Company.  He submitted lay documents purported to be OSHA documents supporting his contentions that M1 rifles and artillery constitute severe noise exposure.  He has also asserted that he had problems listening with his left ear beginning while on active duty, with tinnitus existing in both ears since training, and submitted lay statements from fellow service members and post service acquaintances that concurred with his assertions of trouble hearing with his left ear in service and continuing thereafter.  His lay statements and testimony confirm that he did not seek any treatment for hearing problems or tinnitus until 1992, almost 40 years post service, when his left ear totally "went out."  He reiterated that his hearing was not examined on discharge from service, and that his first hearing exam took place in 1992.  

The Veteran is competent to state that he experienced a decrease in his hearing acuity and ringing of the ears.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the appellant's lay statements and testimony that he experienced this decrease in service and thereafter, as well as the ringing in the ears which began shortly after he was exposed to in-service acoustic trauma. 

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that his current hearing loss and tinnitus are related to his in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran's contentions that his current hearing loss and tinnitus were caused by acoustic trauma he experienced while he was on active duty are not supported by any medical evidence that would corroborate his assertions.  The Board finds the 2008 and 2013 VA medical opinions more probative than the Veteran's statements.  The 2008 and 2013 examiners are a medical professionals and they were able to review the overall record, including the Veteran's history and opinions.  

The Veteran has not proffered any type of discussion as to why the audiologist's opinion of January 2008 or the expert medical opinion of December 2013 were faulty or based on inaccurate evidence or reasoning, aside from his assertions that he underwent no type of examination on separation from service.  His reliability in reporting his medical history is undermined by inconsistencies, such as his contradictory history provided regarding his post service occupational noise exposure, and whether the left ear hearing loss was gradual or sudden in onset.  

The Board accordingly finds that the Veteran's reports that he experienced hearing loss and tinnitus beginning in service and continuing since his discharge from active service to be less than credible.  In addition to a lack of complaints or findings of hearing loss or tinnitus in the service treatment records, the initial reference to hearing loss and tinnitus originating in service is in treatment records dated many years after service, with the Veteran's own reports of a history of sudden onset and gradual onset, but no mention of onset in service approximately 40 years earlier.  The Board does not find this evidence convincing.  His statements in this regard are of little probative value. 



The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, the January 2008 and December 2013 medical opinions were not equivocal.  The examiners were very specific and direct in the opinions that were provided.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2012) (when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Although there was mention in a June 2009 VA audiology note of some possible factual contradiction, with the January 2008 VA examination having relied on findings from the separation examination which the Veteran denied undergoing, the Veteran's contentions in this regard have been found lacking in reliability and are non-persuasive.  Moreover, the December 2013 medical expert opinion considered all evidence of record and reached a similarly unequivocal conclusion.

The Board would further point to the opinions provided by the VA audiologists were not vague or ambiguous with the assertions made, and the examiners discussed why the appellant's bilateral hearing loss and tinnitus were not related to service.  In other words, the Board believes that the VA examiners provided sound reasoning in the analysis of the situation.  The VA medical specialists reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above. 

Here, a medical expert has fairly considered all the evidence and the opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the opinions provided in January 2008 and December 2013 on which it bases its determination that service connection for bilateral hearing loss and tinnitus are not warranted.  In other words, the Board attaches the most significant probative value to the opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds that the preponderance of the credible, competent evidence is against the appellant's claim for service connection for bilateral hearing loss and tinnitus.  The provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014) regarding reasonable doubt are not applicable.  The claim must be denied. 

Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hearing loss of both ears and tinnitus. 

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with bilateral hearing loss and tinnitus, the weight of the medical evidence is against a finding that these conditions are related to his military service.  On these facts, the preponderance of the evidence is against the claim. 

Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


